                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:20-CV-00096-GCM
 KEESHA SYKES,

                 Plaintiff,

    v.                                                           ORDER

 ANDREW M. SAUL,

                 Defendant.


         Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C.

§ 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this case for

further administrative proceedings, the Court hereby remands this case to Defendant, pursuant to

sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

         The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

         SO ORDERED.


                                        Signed: April 22, 2021




          Case 5:20-cv-00096-GCM Document 14 Filed 04/22/21 Page 1 of 1
